      Case 1:18-cr-00248-NONE Document 37 Filed 08/12/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    )       Case No: 1:18-cr-00248 DAD
                                                   )
12                    Plaintiff,                   )       ORDER APPOINTING COUNSEL
                                                   )
13            vs.                                  )
                                                   )
14    JORGE LUIZ NIETO,                            )
                                                   )
15                    Defendant.                   )
                                                   )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Douglas Foster is APPOINTED to represent the above defendant in this case
22   effective nunc pro tunc to August 7, 2020, replacing Alekxia Torres. This appointment shall
23   remain in effect until further order of this court.
24
25   IT IS SO ORDERED.
26
         Dated:     August 12, 2020                              /s/ Jennifer L. Thurston
27                                                         UNITED STATES MAGISTRATE JUDGE

28
